DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 5, the heading identifier “(b)” lacks a previous use of the identifier “(a)”, which causes confusion. Either “(a)” should be entered at the beginning of line 3 or the identifier should be removed. Appropriate correction is required.
In claim 1, line 11, the space before the comma should be deleted.
In claim 1, line 13, the space before the comma should be deleted.
In claim 3, line 2, the comma should be placed before “and” instead of after.
In claim 4, line 2, the comma should be placed before “and” instead of after.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 9, the term “the nodes” lacks proper antecedent basis and it is unclear what “the nodes” refer to. Based on paragraphs [0044]-[0048] of the application as published in Pub. No. US 2019/0329807, the Examiner will interpret a node as a position in a knowledge graph, i.e., semantic network, for switches where a unique assignment and data for that certain switch is stored. The Examiner suggests amending claim 9 to introduce “the nodes” with proper antecedent basis and explanation of what comprises the nodes. The Examiner notes that such an amendment would appear to overcome the prior art references listed below, as explained in the Allowable Subject Matter section at the end of this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107203746 A (“Huang”).
Referring to Claim 1: Huang discloses a method for fault detection in a switch system that is distributed over at least one track route and comprises multiple switches, the method comprising: 
acquiring operating data of the switch concerned for the switches of the switch system, and transmitting the operating data to a central control (see attached EPO machine translation, Para. [0075]); and 
b) for a respective first switch of the switch system, 
determining a deviation of an operating behavior of the first switch from a set behavior (“normal curve” of Fig. 5a) by the central control on a basis of the operating data of the first switch (Para. [0076]), 
if there is a deviation, comparing the operating data of the first switch with operating data of other, second switches (“fault curves”) of the switch system (Para. [0073]), 
depending on the results of the comparison, selecting a second switch with similar operating data (fault curve types of Figs. 5b-5e) (Para. [0059]), 
on the basis of the operating data of the selected second switch, deriving a fault indication for the first switch (Para. [0073]), and 
outputting the fault indication for the first switch (Para. [0072]).

Referring to Claim 2: Huang discloses a method, wherein the operating data acquired for a respective switch are transmitted to the central control by a transmitting device assigned to the respective switch (Para. [0067]).

Referring to Claim 3: Huang discloses a method, wherein an indication of a fault cause is sought in the operating data of the selected second switch (fault curve types of Figs. 5b-5e) (Para. [0059]) and, if such an indication is found, the indication found is output as a fault indication for the first switch (Para. [0072]).

Referring to Claim 4: Huang discloses a method, wherein an indication of a fault that has occurred is sought in the operating data of the selected second switch and, if such indication is found, the indication found is output as a fault forecast for the first switch (fault curve types of Figs. 5b-5e) (Para. [0059]).

Referring to Claim 5: Huang discloses a method, wherein the operating data of a respective switch comprise a variation over time of a current consumption and/or a variation over time of a power consumption of a switch operating mechanism of the respective switch (Para. [0038]).

Referring to Claim 6: Huang discloses a method, wherein the operating behavior and/or the set behavior (“normal curve”) of the respective first switch is simulated by means of a physical simulation model of the first switch on the basis of the operating data of the first switch (Para [0047]).

Referring to Claim 7: Huang discloses a method, wherein multiple second switches (“fault curves”) of which the operating data are similar to the operating data of the first 

Referring to Claim 8: Huang discloses a method, wherein, when comparing operating data of a respective first switch with operating data of a respective second switch, a distance measure (“Frecher distance”) for a distance between the respectively compared operating data is determined and/or operating data patterns are determined by a pattern recognition method and compared (Para. [0013]).

Referring to Claim 10: Huang discloses a method, wherein virtual operating data for a multiplicity of virtual switches (“fault curves”) are generated by means of a physical simulation model, and the virtual operating data are used as operating data of the second switches (Para [0047]).

Referring to Claim 12: Huang discloses an arrangement for fault detection in a switch system that is distributed over at least one track route, designed for carrying out a method as claimed in claim 1 (Para. [0004]).

Referring to Claim 13: Huang discloses a method, computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method as claimed in claim 1 (Para. [0122]-[0126]).

Referring to Claim 14: Huang discloses a computer-readable storage medium with a computer product as claimed in claim 13 (Para. [0122]-[0126]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ghaly (US 2015/0232110 A1).
Referring to Claim 11: Huang fails to teach determining a number of virtual switches depending on a number and/or an age of the switches of the switch system. Rather, Huang has fault curve profiles that are derived from previous switch faults, and these fault curve profiles are being broadly interpreted as “virtual switches.” 
However, Ghaly teaches a virtual train control system implemented in a cloud computing environment, wherein “each physical track switch has a corresponding virtual switch in the virtual train control system. After initialization, the virtual track switches are synchronized with the corresponding physical switches such that each virtual switch reflects the position and status of the corresponding physical switch.” (Para. [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Huang to use the switch fault detection method in combination with a virtual train control system that synchronizes each physical switch .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 and 12 are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101513884 A (“Pengfei”).
Referring to Claim 1: Pengfei discloses a method for fault detection in a switch system that is distributed over at least one track route and comprises multiple switches, the method comprising: 
acquiring operating data of the switch concerned for the switches of the switch system, and transmitting the operating data to a central control (polling the turnout curve data from the station machines, see attached EPO machine translation, Para. [0008] and [0019]); and 
b) for a respective first switch of the switch system, determining a deviation of an operating behavior of the first switch from a set behavior by the central control on a 

Referring to Claim 2: Pengfei discloses a method, wherein the operating data acquired for a respective switch are transmitted to the central control by a transmitting device assigned to the respective switch (Para. [0020]).

Referring to Claim 3: Pengfei discloses a method, wherein an indication of a fault cause is sought in the operating data of the selected second switch and, if such an indication is found, the indication found is output as a fault indication for the first switch (Para. [0021]).

Referring to Claim 4: Pengfei discloses a method, wherein an indication of a fault that has occurred is sought in the operating data of the selected second switch (“non-standard fault experience database”) (Para. [0018]) and, if such indication is found, the indication found is output as a fault forecast for the first switch (Para. [0019]).

Referring to Claim 5: Pengfei discloses a method, wherein the operating data of a respective switch comprise a variation over time of a current consumption and/or a 

Referring to Claim 6: Pengfei discloses a method, wherein the operating behavior and/or the set behavior (“normal curve”) of the respective first switch is simulated by means of a physical simulation model of the first switch on the basis of the operating data of the first switch (Para [0020]).

Referring to Claim 7: Pengfei discloses a method, wherein multiple second switches (“non-standard fault experience database”) of which the operating data are similar to the operating data of the first switch are selected, and the operating data of the selected second switches are combined to derive the fault indication (Para. [0018]).

Referring to Claim 10: Pengfei discloses a method, wherein virtual operating data for a multiplicity of virtual switches (“non-standard fault experience database”) are generated by means of a physical simulation model, and the virtual operating data are used as operating data of the second switches (Para [0018]).

Referring to Claim 12: Pengfei discloses an arrangement for fault detection in a switch system that is distributed over at least one track route, designed for carrying out a method as claimed in claim 1 (Para. [0004]).

Claim 11 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Pengfei in view of Ghaly.
Referring to Claim 11: Pengfei fails to teach determining a number of virtual switches depending on a number and/or an age of the switches of the switch system. Rather, Pengfei has a “non-standard fault experience database”, and these fault curve profiles are being broadly interpreted as “virtual switches.” 
However, Ghaly teaches a virtual train control system implemented in a cloud computing environment, wherein “each physical track switch has a corresponding virtual switch in the virtual train control system. After initialization, the virtual track switches are synchronized with the corresponding physical switches such that each virtual switch reflects the position and status of the corresponding physical switch.” (Para. [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Pengfei to use the switch fault detection method in combination with a virtual train control system that synchronizes each physical switch with a virtual switch, as taught by Ghaly, in order to track switch faults in a virtual train control system implemented in a cloud computing environment and thereby provide numerous safety and operational benefits, including making it easier to modify the system, increasing track capacity and enhancing safety of operation (see Ghaly, Para. [0069]).

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 9, the prior art fails to teach a method, “wherein a knowledge graph of which the nodes are respectively assigned to a switch of the switch system is managed by the central control, and the operating data of a respective switch are stored in assignment to a node assigned to this switch.” Both Huang and Pengfei fail to teach a knowledge graph with nodes comprising operating data for respective switches. While Huang teaches using a histogram to identify current curves (Para. [0088] and [0121]) (Figs. 3 and 6), the histogram cannot be reasonably interpreted as the claimed knowledge graph with nodes. The use of interconnected nodes in a railway cloud computing environment is known in Arquero et al. (US 2019/0236322), and knowledge graphs are known in railway applications such as CN 111209472 A (see Fig. 2) and CN 111104475 A (see abstract). However, the Examiner finds that it would require an improper degree of hindsight reasoning to modify Huang or Pengfei with the claimed knowledge graph with nodes. The application of such knowledge graph technology to the particular application of switch fault detection, as claimed, is not contemplated or suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to railway switch monitoring: 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617